                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §          Criminal Action No. 4:17-cr-209-O
                                                §
GREGORY ANTONIO BYRD                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation. ECF No. 27. Neither party has filed objections to the Recommendation. The

Magistrate Judge recommends that Defendant Byrd’s Motion to Enter Nunc Pro Tunc Order (ECF

No. 22) be denied as moot. The District Court has reviewed the Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for denial set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court

       For the foregoing reasons, the Motion to Enter Nunc Pro Tunc Order (ECF No. 22) is

DENIED as MOOT.

       SO ORDERED this 26th day of February, 2019.



                                           _____________________________________
                                           Reed O’Connor
                                           UNITED STATES DISTRICT JUDGE
